Title: From Thomas Jefferson to Tench Coxe, 24 June 1799
From: Jefferson, Thomas
To: Coxe, Tench



Monticello June 24. 99.

Th: Jefferson presents his friendly salutations to mr Coxe, and, authorized to do so by mr Daniel Clarke of N. Orleans, he puts under his cover a letter to that gentleman for which he says mr Coxe will know the best channel of conveyance. it relates to matters of literature solely, and therefore need excite no apprehensions in the persons to whom mr Coxe may confide it. Health & respect.
